Citation Nr: 1711225	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 17, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to June 1978 and from May 1986 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was initially before the Board in March 2014, when a separate claim for an increased rating for a right foot disability was denied.  The claim for TDIU was remanded for proper consideration as per Rice v. Shinseki, 22 Vet. App. 447 (2009) that held, in pertinent part, that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The RO issued a supplemental statement of the case in December 2015, wherein it addressed the TDIU issue.

As of April 17, 2014, the Veteran is service connected for left knee arthroplasty (rated as 60 percent disabling), right knee arthroplasty (rated as 60 percent disabling),  unspecified anxiety disorder (rated as 50 percent disabling), right foot degenerative joint disease (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), right hilar calcified nodes (noncompensably rated), and bilateral hearing loss (noncompensably rated) for a combined service-connected rating of 100 percent.  As the Veteran has been assigned a combined disability rating of 100 percent from this time, such renders moot any express or inferred claim for TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no duplicate counting of disabilities).  Accordingly, the appeal is limited to the period prior to April 17, 2014.


FINDINGS OF FACT

1. Prior to December 26, 2013, the Veteran was service-connected for unspecified anxiety disorder (rated as 50 percent disabling), right foot degenerative joint disease (rated as 10 percent disabling), and right hilar calcified nodes (noncompensably rated); and, his combined service-connected rating was 60 percent.

2. From December 26, 2013, the Veteran was service connected for left knee arthroplasty (rated as 60 percent disabling), right knee arthroplasty (rated as 60 percent disabling),  unspecified anxiety disorder (rated as 50 percent disabling), right foot degenerative joint disease (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), right hilar calcified nodes (noncompensably rated), and bilateral hearing loss (noncompensably rated); and, his combined service-connected rating was 90 percent. 

3. The Veteran's service-connected disabilities alone are not of such severity to preclude him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See VA correspondence dated in May 2014.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  

Regarding the duty to assist, post-service treatment records have been obtained.  This claim was previously remanded to the RO in March 2014 for additional evidentiary development.  This development included providing the Veteran with appropriate notice, obtaining outstanding treatment records, scheduling an examination, and requesting an opinion with respect to employability.  The Veteran was provided with notice in May 2014.  Additionally, updated treatment records were associated with the claims file.  The Board notes that the RO failed to schedule the Veteran for an examination or obtain an opinion regarding his employability.  However, the ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  As the Veteran's claims file contains updated treatment records, a single medical opinion regarding the combined impact of all service-connected disabilities is not necessary.  The Board finds that the RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).


III. Analysis

The Veteran's post-service treatment records indicate that he retired in January 2013 from a full time position as a registered nurse.  See, e.g., VA From 29-4364 dated in June 2014.  At that time, the Veteran was, at most, service-connected for unspecified anxiety disorder (rated as 50 percent disabling), right foot degenerative joint disease (rated as 10 percent disabling), and right hilar calcified nodes (noncompensably rated) for a combined service-connected rating was 60 percent.  The Veteran thereby failed to meet the applicable percentage standards at that time.  However, if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), but is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran failed to provide an Application for Increased Compensation Based on Unemployability.  As such, his education and experience are unknown other than the mention in his treatment records that he is a retired registered nurse.
   
During the February 2012 videoconference hearing, the Veteran reported working as a recue nurse in the intensive care unit.  He noted that he worked 12 hour shifts on concrete floors and that the pain in his right foot was making it increasingly difficult to work, requiring that he wear a brace and take Motrin.  The Veteran also testified that his right hilar calcified nodes, or lung condition, makes it difficult for him to breathe and impacts his sleep.    

In February 2013, the Veteran reported that the transition to retirement was challenging and indicated that he was taking a class to become an appraiser. 

An August 2013 Foot Disability Benefits Questionnaire noted the Veteran's right midfoot severe traumatic arthritis.  The examiner indicated that the Veteran's right foot disability rendered him unable to stand for time periods required for registered nurses.  However, the Veteran reported being open to return to college for a career change.

On an October 2013 Mental Disorders Disability Benefits Questionnaire, the examiner indicated that the Veteran's anxiety disorder caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported difficulty in establishing effective work relationships and difficulty adapting to stressful circumstances.  However, the Veteran indicated that he "had to retire early due to [a] foot injury."

Based on the above, the Board finds that referral for extraschedular consideration is not warranted.  The evidence shows that the Veteran's foot disability precludes his continued work as a registered nurse in the intensive care unit.  However, the evidence is against a finding that he is precluded from employment in general.  The Veteran reported taking a class to become an appraiser and that he was open to returning to college for a career change.  Further, although he is rated as 50 percent disabled due to his anxiety disorder, the Veteran indicated his foot disability precluded his continued employment.  The Veteran has not provided any evidence that he is precluded from substantially gainful employment.  To the contrary, with his work experience and educational background, the evidence supports a finding that the Veteran was a capable of less physically active or sedentary job.  

Therefore, the Veteran's claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) must be denied prior to December 26, 2013.  Furthermore, in view of this preceding discussion, the Board finds that there is no basis to refer his TDIU claim to the Director of the Compensation & Pension Service for consideration of an extraschedular grant of a TDIU under § 4.16(b) during this time.

From December 26, 2013, the Veteran was service connected for left knee arthroplasty (rated as 60 percent disabling), right knee arthroplasty (rated as 60 percent disabling),  unspecified anxiety disorder (rated as 50 percent disabling), right foot degenerative joint disease (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), right hilar calcified nodes (noncompensably rated), and bilateral hearing loss (noncompensably rated).  His combined service-connected rating was 90 percent.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) from December 26, 2013.  The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran's treatment records show ongoing complaints of foot pain and that the Veteran had bilateral total knee replacements in 2007.  There is no indication that the Veteran has ongoing knee symptomatology.  Additionally, in May 2014, the Veteran stated that he was doing "reasonably well psychiatrically" and that he volunteered at Disabled American Veterans helping people with benefits claims.  

In March 2014, the Veteran again indicated that he found the work at Disabled American Veterans "extremely rewarding."  

Aside from the February 2012 videoconference hearing testimony indicating that his foot pain made it increasingly difficult to work, the Veteran has not provided additional statements regarding his employability.

Based on the above, the Board finds that a preponderance of the evidence of record does not show that the Veteran is unable to obtain and maintain a substantially gainful occupation due to his service-connected bilateral knee disabilities, anxiety disorder, right foot disability, tinnitus, right hilar calcified nodes, or bilateral hearing loss.  Although the evidence shows that his disabilities may have precluded physical employment to the extent he finds it difficult to stand for 12 hours as a nurse, the Veteran has shown that he has the ability to work in a sedentary capacity as a volunteer with Disabled American Veterans.  The Veteran has not alleged otherwise.    

Therefore, as the evidence does not establish that the Veteran is unemployable due to his service-connected disabilities, the claim of entitlement to TDIU is denied.



ORDER

Entitlement to a total disability rating due to individual unemployability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


